Citation Nr: 1455361	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-24 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent for bilateral lower extremity post-inflammatory hyperpigmentation. 

3. Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

4. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).



ATTORNEY FOR THE BOARD

Casula, Denise

INTRODUCTION

The Veteran served on active duty from March 2001 to June 2001, from March 2003 to May 2003, and from November 2004 to February 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the above Regional Office (RO) that, effective from October 5, 2010, granted service connection for PTSD and assigned a 30 percent rating; granted service connection for tinnitus and assigned a 10 percent rating; and granted service connection for bilateral lower extremity post-inflammatory hyperpigmentation, claimed as skin reaction to malaria medication, and assigned a 10 percent rating. 

Received from the Veteran in March 2014 was a personal statement regarding his PTSD symptoms and received in April 2014 was a letter from the Veteran's former employer regarding the circumstances of his contract not being renewed.  The Veteran submitted these documents directly to the Board, but did not submit a waiver of initial RO review of this evidence.  Pursuant to 38 C.F.R. § 20.1304(c) , "pertinent" evidence submitted to the Board, without a waiver of initial review by the appellant or representative, must be referred to the RO for initial review.  The Board, however, finds that this evidence is not pertinent to the claim for a higher rating for bilateral lower extremity post-inflammatory hyperpigmentation, and, in addition, given the need for a remand of the PTSD and TBI claims as set forth below, there would be no prejudice to the Veteran in proceeding at this time.

In the statement submitted by the Veteran in March 2014, he also indicated that he had worked three jobs, but was now down to "no jobs" and "have been almost unemployable".  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claims, and is properly before the Board.  See Rice v. Shinseki, supra.

The issues of entitlement to a higher initial rating for PTSD, entitlement to a higher initial rating for residuals of a TBI, and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the pendency of the appeal, the Veteran's bilateral lower extremity post-inflammatory hyperpigmentation did not affect more than 20 percent of his body or require systemic therapy of corticosteroids and immunosuppressants for a total duration of six weeks or more, during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral lower extremity post-inflammatory hyperpigmentation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate a claim, namely, evidence showing a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2010 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  Since the appellate issue in this respect (entitlement to assignment of an initial higher rating) is a downstream issue from that of service connection (for which the October 2010 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, the July 2012 statement of the case (SOC) properly provided him notice of the criteria for rating post-inflammatory hyperpigmentation of his lower extremities, including what the evidence showed, and why the current rating was assigned. He has had ample opportunity to respond and supplement the record and he is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)  The Board also notes that in the October 2010 VCAA letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  In addition, he underwent VA examinations to assess the severity of his service-connected skin disability in January 2011 and December 2012, which included a review of the claims folder and a history obtained from the Veteran, and clinical findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Factual Background

On a VA examination in January 2011, it was noted that in Iraq in 2005, the Veteran developed a skin rash with little raised red bumps with no known cause.  This resolved, but he started having darker skin discoloration toward the end of his tour in October 2005 and was treated with cream.  He was again seen about this skin condition after service, in August 2006, and was diagnosed with post inflammatory hyperpigmentation, likely prior to dermatitis and treated with Lac Hydrin cream.  It was also noted that he had no systemic symptoms and used a daily topical cream that was neither a corticosteroid or immunosuppressive.  Objective examination revealed brown discolored skin macules/patches on the right lower leg, and a small similar appearing area on the left medial foot, consistent with post-inflammatory hyperpigmentation, which represented 0 percent of exposed body surface and 8 percent of total body surface area.  

On a VA DBQ (disability benefits questionnaire) examination in December 2012, it was noted that the Veteran had a post-inflammatory skin condition, and that he continued to have a large area of hyperpigmentation of the right calf to the ankle/foot.  He complained of itching at the site every couple of days, but the area would not resolve and appeared to be permanent.  It was noted that he had no systemic manifestations due to his skin condition, and that in the past 12  months he constantly used topical medication for treatment.  On physical examination, it was noted that his dermatitis affected more than 5 percent but less than 20 percent of his total body area, and affected 0 percent of his exposed area.  It was noted that his skin condition did not impact his ability to work.

III. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, since the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The RO has granted service connection for the Veteran's bilateral lower extremity post-inflammatory hyperpigmentation and assigned an initial 10 percent disability rating pursuant to Diagnostic Code (DC) 7806. 

DC 7806 is for rating dermatitis, and provides that a 10 percent rating is to be assigned if the evidence shows that at least 5 percent, but less than 20 percent, of the entire body or of the exposed areas are affected, or it must show that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is to be assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The Veteran essentially contends he should be entitled to a rating in excess of 10 percent for his service-connected post-inflammatory hyperpigmentation of the lower extremities.  In order for a rating in excess of 10 percent to be granted, the competent evidence of record would need to show (or approximate) 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more during the past 12-month period.  

The competent medical evidence of record in this matter includes two VA examinations - dated in 2011 and 2012.  Review of these VA examination reports shows that the Veteran's service-connected skin condition was noted at the time of the examinations, but there was no showing that his post-inflammatory hyperpigmentation affected more than 8 percent of his entire body or more than 0 percent of exposed areas.  In that regard, the VA examination in 2011 revealed brown macules or patches of the right lower leg, with a similar area on the left foot, that covered approximately 8% of the total body area and 0% of exposed areas, and for which he treated with daily topical cream.  Similarly, on the VA examination in 2012, he was noted to have a large area of hyperpigmentation of the right calf to the ankle/foot, affecting more than 5 percent but less than 20 percent of his total body area, and affecting 0 percent of exposed area.  Also, there were no systemic manifestations and he used topical medication for treatment.  While the Veteran reported having itching at the site every couple of days, he had no systemic symptoms and no impairment of function.  

Thus, the Board concludes that the competent evidence of record, as summarized above, does not meet or approximate the criteria for an initial rating in excess of 10 percent at any point during the appeal period.  The Board concludes, for reasons set forth above, the preponderance of the evidence is against the claim for an initial schedular rating in excess of 10 percent for the Veteran's post-inflammatory hyperpigmentation of the bilateral lower extremities, at all times during the pendency of his appeal.  Fenderson v. West, supra.  Thus, the benefit of the doubt provision does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for bilateral lower extremity post-inflammatory hyperpigmentation is denied.


REMAND

Documents received by the Board in March 2014 and April 2014 (including a statement from the Veteran and a letter from his former employer) suggest that the Veteran's PTSD, and possibly residuals of TBI (which includes memory loss), may be more severe than noted on the most recent VA examination in December 2012.  Specifically, these documents suggest that his PTSD symptoms and/or residuals of TBI may have impacted his employment.  In that regard, as of December 2012 the Veteran reported he was working 3 jobs, but in April 2014 he reported he had no jobs.  Although the length of time that has passed since his last VA examination is not alone determinative of whether a more current VA examination is warranted, in this case the Board concludes that there are other factors, including the documents submitted in April and May 2014, which warrant the Veteran being scheduled for an updated VA examination to evaluate the current severity of his PTSD and residuals of TBI.  Further, on remand, attempts should be made to obtain any and all recent VA and/or private treatment records related to PTSD and/or residuals of TBI.  

As noted above, the Board finds that the record has reasonably raised a claim for TDIU.  Rice v. Shinseki, supra.  It appears the Veteran contends that due to his PTSD symptoms, he has been unable to maintain employment.  Therefore, and in light of Rice v. Shinseki, supra, the fact that the Veteran has not received appropriate notice regarding this issue, and that this issue is inextricably intertwined with other issues on appeal, the Board finds that the claim for TDIU must also be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for a TDIU rating.
 
2. Obtain complete and current VA and/or private treatment records, pertaining to treatment the Veteran has received for his PTSD and/or residuals of TBI, associate any such records with the claims folder.  Negative replies should be requested.
 
3. Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his PTSD.  His claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner must describe the nature and severity of all symptoms of the Veteran's PTSD, as well as the impact of these symptoms on his occupational and social functioning.  The examiner must also provide an opinion regarding the degree to which the Veteran's PTSD impacts his employability.  The examiner should provide rationale for all opinions given.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this is so.

4. Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected residuals of TBI.  His claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to the current severity of any service-connected TBI residuals, and also opine as to what symptoms are attributable to the service-connected TBI, and what are associated with another disability.  Finally, the examiner should provide an opinion regarding the degree to which the Veteran's service-connected residuals of TBI impact his employability.  The examiner should provide rationale for all opinions given.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this is so.

5. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


